Rule 424 (b) (3) Registration No. 333-177949 CUSIP #:63743HEB4 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities Calculated in accordance with Rule 457(r) of the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE: 12/07/2011 SETTLEMENT DATE: 12/14/2011 PRICING SUPPLEMENT NO. 5ecember 7, 2011 TO PROSPECTUS SUPPLEMENTAL DATED November 17, 2011 AND BASE PROSPECTUS DATED November 14, 2011 NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rates Notes Principal Amount: Issue Price: 100% of Principal Amount Original Issue Date: 12/14/2011 Maturity Date: 1/07/2013 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD LIBOR Spread: Plus 12.5 basis points Index Maturity 3 months Interest Payment Dates: March 14, 2012, June 14, 2012, September 14, 2012, December 14, 2012 with a short last coupon on January 7, 2013 Interest Reset Dates: March 14, 2012, June 14, 2012, September 14, 2012, and December 14, 2012 Redemption Date: None Agent’s Discount or Commission: 0.05% Agents(s) Mizuho Securities USA Inc. Capacity: Agent Form of Note: Book-Entry (Book-Entry or Certificated) Other Terms: None Medium-Term Notes, Series C may be issued by the Company in an unlimited aggregate principal amount.
